Title: To Thomas Jefferson from J. Phillipe Reibelt, 5 June 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Venerable Protecteur d’un ancien Republicain
Europeen expatriè!
                            
                            Nouvelle Orleans le 5 Juin 1806.
                        
                        Je suis encore ici, non pas pour attendre votre resolution sur le rapport, que Mr. le Gouverneur se proposoit
                            de Vous faire, car elle me trouveroit bien a Natchitoches aussi—au reste il paroit y avoir renoncè, il ne m’en parle
                            plus — Mais je suis ici parceque d’apres les informations les plus exactes que Mr. le Gouverneur a prises, il n’y a pas
                            (voici l’expression elle même) even a stable—pour m’y loger a Natchits. Mr. le Gouverneur a par ce
                            Motif requis le Commandant militaire a Natchitoches, de faire faire provisoirement construire par les soldats deux
                            barraques pour ma reception ad interim jusqu’a ce, que je puisse faire faire moi même construire le Nombre de Loghouses
                            definitivement necessaire. Cette Lettre de Mr. le Gouverneur partira dans 8 a 10 jours avec le representant Prudhomme, il
                            faudra 5 a 6 semaines—parceque les eaux sont maintenant tres hautes—jusqu’a ce, qu’elle parviendra au Comandant,
                            quelques semaines jusqu’a ce, que ces barraques seront faites, et de 3 a 4 Mois en tout jusqu’a ce, que Mr. le Gouverneur
                            saura, si le comandant veut se conformer a son invitation. Mr. le Gouverneur m’engage de rester en attendant ici,
                            d’autant plus qu’il y a en etè presque pas d’affaires dans tout ce pays ci a faire; d’attendre ma famille, qu’il faut
                            absolument amener moi même avec Moi la haut; et d’ecrire incessament au Ministre de la Guerre pour connoitre son intention
                            sur les batimens necessaires a la factorie. J’ai remis ce rapport au Courrier d’aujourdhui, et j’ose Vous prier, de
                            vouloir bien avoir la Grace de faire en sorte, que je ne reste pas longtems sans resolution, et qu’il m’accorde ce que je demande, c’est a dire une Collection des pauvres loghouses
                            absolument necessaires, pour pouvoir conserver la decence morale et la Sante dans ma famille. Cette Vie inactive et une espece Mort pour Moi. 
                  Votre sincere Admirateur.
                        
                            Reibelt.
                        
                    